Exhibit 10.22

THIRD AMENDMENT TO MULTIFAMILY NOTE

                    THIS THIRD AMENDMENT TO MULTIFAMILY NOTE (this “Amendment”)
is made as of this 20th day of September, 2002 between RETIREMENT INNS III, LLC,
a Delaware limited liability company (the “Borrower”), and RED MORTGAGE CAPITAL,
INC., an Ohio corporation, formerly known as Provident Mortgage Capital, Inc.,
successor-in-interest to Banc One Capital Funding Corporation (the “Lender”).

RECITALS

                    WHEREAS, the Lender has previously made a loan to the
Borrower in the original principal sum of Eight Million Two Hundred Nine
Thousand Nine Hundred Dollars ($8,209,900) (the “Loan”) pursuant to the terms of
that certain Multifamily Note dated as of June 27, 1999, by the Borrower to the
order of the Lender (the “Original Note”), as amended pursuant to the terms of
that certain First Amendment to Multifamily Note dated as of December 28, 2000
between Borrower and Lender (the "First Amendment to Note"), as further amended
pursuant to the terms of that certain Second Amendment to Multifamily Note dated
as of February 19, 2002, but effective as of January 1, 2002, between Borrower
and Lender (the “Second Amendment to Note”, and together with the Original Note
and the First Amendment to Note, the “Existing Note”) and is secured, in part,
by a first mortgage lien on the real property (the "Mortgaged Property")
described on Exhibit A to that certain Multifamily Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing dated as of June 27, 1999 by the
Borrower to and for the benefit of the Lender, recorded among the Official
Records of Ventura County, California (the “Land Records”) on June 28, 1999 as
Instrument No. 99-122405 (the "Original Deed of Trust"), as amended by that
certain Amendment to Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing dated as of August 31, 1999 between the Borrower
and the Lender, recorded among the Land Records on September 10, 1999 as
Instrument No. 99-173435 (the "First Amendment to Deed of Trust"), as affected
by that certain Confirmatory Assignment of Multifamily Deed of Trust, Assignment
of Rents, Security Agreement and Fixture Filing dated as of December 12, 2000,
effective as of October 2, 2000, by Banc One Capital Funding Corporation, an
Ohio corporation to Provident Mortgage Capital, Inc., now known as Red Mortgage
Capital, Inc., recorded among the Land Records on January 31, 2001 as Instrument
No. 2001-0018605-00 (the “Confirmatory Assignment”), as further amended by that
certain Second Amendment to Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing dated as of February 13, 2002, but
effective as of January 1, 2002, between the Borrower and the Lender, recorded
among the Land Records on February 21, 2002 as Instrument No. 02-040888 (the
“Second Amendment to Deed of Trust”, and together with the Original Deed of
Trust, the First Amendment to Deed of Trust and the Confirmatory Assignment, the
“Existing Deed of Trust”); and

                    WHEREAS, pursuant to the terms of that certain Master
Modification Agreement dated as of February 19, 2002 by and among the Borrower,
ARV Assisted Living, Inc., a Delaware corporation (the "Guarantor"), and the
Lender (the "Modification Agreement"), and the Second Amendment to Note, the
Maturity Date (as such term was defined in the Original Note, as amended by the
First Amendment to Note) of the Loan was extended to July 1, 2003, the principal
sum of the Loan was increased to $11,980,000 and the interest rate of the Loan
was changed to 8.50%; and

                    WHEREAS, the Borrower has requested and the Lender has
agreed pursuant to the terms and conditions of that certain Second Master
Modification Agreement dated as of the date hereof by and among Borrower,
Guarantor, and Lender (the “Second Modification Agreement”) to extend the
Maturity Date (as such term is defined in the Existing Note) of the Loan to
January 1, 2004 (the “Extension”); and

                    WHEREAS, Borrower and Lender have agreed to enter into this
Amendment in accordance with the terms and conditions of the Second Modification
Agreement.

                    NOW, THEREFORE, for and in consideration of the premises,
the mutual entry of the Second Modification Agreement by the parties thereto,
the Extension and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

                    Section 1.     Recitals.  The Recitals are hereby
incorporated into this Amendment as a substantive part hereof.




--------------------------------------------------------------------------------

                    Section 2.     Modification to the Existing Note. 

                                 (a)      The third sentence of Section 3(b) of
the Existing Note is hereby deleted in its entirety and the following is
inserted in lieu thereof:

 

“Subject to Section 20 herein, any remaining principal and interest shall be due
and payable on January 1, 2004 or on any earlier date on which the unpaid
principal balance of this Note becomes due and payable, by acceleration or
otherwise (the “Maturity Date”).”

                    Section 3.  Ratification.  Except as may be amended or
modified hereby, the terms of the Existing Note are hereby ratified, affirmed
and confirmed and shall otherwise remain in full force and effect.

                    Section 4. Amendments.  This Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

                    Section 5.  Waiver.  The Lender shall not be deemed to have
waived the exercise of any right which it holds under the Original Loan
Documents (as such term is defined in the Second Modification Agreement) unless
such waiver is made expressly and in writing (and no delay or omission by the
Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by the Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by the Lender of any
of its rights and remedies under any of the provisions of the Original Loan
Documents executed in connection with the Loan, and this Assignment is made and
accepted without prejudice to any of such rights and remedies.

                    Section 6.  Governing Law.  This Agreement shall be given
effect and construed by application of the law of the State of California.

                    Section 7.  Headings.     The headings of the sections,
subsections, paragraphs and subparagraphs hereof are provided herein for and
only for convenience of reference, and shall not be considered in construing
their contents.

                    Section 8.  References.     As used herein, all references
made (i) in the neuter, masculine or feminine gender shall be deemed to have
been made in all such genders and (ii) in the singular or plural number shall be
deemed to have been made, respectively, in the plural or singular number as
well.

                    Section 9.  Severability.   No determination by any court,
governmental body or otherwise that any provision of this Amendment or any
amendment hereof is invalid or unenforceable in any instance shall affect the
validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

                    Section 10.  Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest in the Original Loan
Documents without the prior written consent of the Lender.

                    Section 11.  Counterparts.  This Amendment may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which shall constitute one and the same instrument.

                    Section 12.  WAIVER OF JURY TRIAL.  THE BORROWER AND THE
LENDER EACH (i) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AMENDMENT, THE NOTE, ANY OTHER ORIGINAL LOAN DOCUMENT, OR
THE RELATIONSHIP BETWEEN THE PARTIES, AS LENDER AND BORROWER, THAT IS TRIABLE OF

2




--------------------------------------------------------------------------------

RIGHT BY A JURY AND (ii) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

3




--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, each of the parties hereto have executed
and delivered this Amendment under their respective seals as of the day and year
first written above.

WITNESS:

 

 

BORROWER:

 

 

 

 

 

 

 

RETIREMENT INNS III, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

Abdo H. Khoury

 

 

Title:

Manager

 

 

 

 

 

 

4




--------------------------------------------------------------------------------

WITNESS:

LENDER:

 

 

 

RED MORTGAGE CAPITAL, INC.,
an Ohio corporation, formerly known
as Provident Mortgage Capital, Inc., successor-in-
interest to Banc One Capital Funding Corporation

 

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

5